Per Curiam.

An inspection of a pretrial statement of a witness in this State is not limited to a formal statement given to the police or other authority. So long as the document or writing is relevant to the subject matter of the witness’ testimony and is nothing that must be kept confidential, its disclosure is required. In some situations where what is sought constitutes working data, a summary of interviews or investigations or preparation for trial, production may be denied. But in the situation presented to the court below where inspection was sought of the witness’ own notes concerning the subject matter of his testimony, prejudicial error was committed in refusing the defendant the use of such notes. (People v. Rosario, 9 N Y 2d 286.)
The judgment of conviction should be reversed and a new trial ordered.
Concur — Hofstadter, J. P., Gold and Tilzer, JJ.
Judgment reversed, etc.